Citation Nr: 1532289	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reopened a previously denied claim for service connection for hearing loss but denied the claim on the merits.  The RO also denied service connection for tinnitus.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the Board in a December 2008 decision, but evidence received since the December 2008 decision relates to a previously unestablished element of the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating claim.

2.  The Veteran has experienced continuous symptoms of bilateral sensorineural hearing loss, a chronic condition, since service.

3.  Tinnitus is due to bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The December 2008 Board decision that denied service connection for bilateral hearing loss is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1104 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefits sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Historically, the Veteran was denied service connection for bilateral hearing loss in a December 2008 Board decision.  Although the RO reopened the Veteran's hearing loss claim and has adjudicated the issue on the merits in the August 2011 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 20.1104 (2014).  Thus, the December 2008 Board decision, a denial on appellate review, is a final decision.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established a current hearing loss disability and noise exposure in service, but did not establish a nexus between the two.  

Since the prior final decision, additional evidence has been added to the claims file.  Specifically, the Veteran submitted a January 2011 opinion from a private audiologist, who stated that "there is reason to believe that the accumulation of (the Veteran's) experiences in the military has played a part in his disability."  This evidence is new, as it was not part of the record at the time of December 2008 denial.  It is also material, as it relates to the previously unestablished element of whether current hearing loss is related to noise exposure in service.  In light of the low threshold announced in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss, and therefore the claim is reopened.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Private records dated January 2011 and a VA examination dated July 2011 both reflect diagnoses of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  Therefore, element (1) of service connection, a current disability, has been met.  Service treatment records reflect diminished hearing acuity in both ears (i.e., over 20 decibels). The Veteran's military occupational specialty (MOS) was basic field artillery, and his reports of exposure to noise from artillery fire in service are consistent with his duties.  This noise exposure satisfies element (2) of service connection.

The Board notes that sensorineural hearing loss, as an organic disease of the nervous system, is among those chronic conditions listed in 38 C.F.R. § 3.309.    Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

The Veteran reported that he experienced symptoms of hearing loss ever since his discharge from service.  See October 2004 Hearing Transcript at 7.  This is supported by statements from other lay witnesses, who reported that they had known the Veteran for over 50 years, but had not noticed a problem with his hearing until after he left service.  See December 2008 Statements.  Additional witnesses reported that they had known the Veteran for over 30 years, and that he had a hearing problem during that whole time.  Id.  The Veteran and these witnesses are competent to report observable symptoms of hearing loss.

Significantly, the Veteran also submitted a November 2003 letter from one of his private audiologists, who stated that the Veteran had been his patient since 1992.  He reported that when the Veteran was initially fitted with hearing aids, the Veteran stated that he first noticed a hearing problem after leaving the armed forces.  The Board notes that such statements made to a clinician for the purposes of diagnosis and treatment are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  This report of symptoms since service was also made several years prior to the Veteran filing a claim for service-connected benefits, and are therefore not associated with any financial incentive.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by self-interest and desire for monetary gain).

In light of the above, the Board finds that the competent and credible evidence in this case establishes that the Veteran has experienced continuous symptoms of hearing loss since his discharge from service sufficient to establish service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the record includes VA medical opinions from November 2002 and July 2011, which stated that hearing loss was not related to service.  The sole basis used to support these opinions is the fact that the Veteran's May 1966 separation audiogram reflects normal hearing.  However, the provisions 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.   Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the probative value of these opinions is minimal, and they do not otherwise refute the continuity of symptomatology otherwise established by the evidence.  Therefore, service connection for bilateral hearing loss is appropriate.

With respect to tinnitus, the July 2011 VA examiner stated that it was associated with bilateral hearing loss.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

As service connection for bilateral hearing loss has been established, service connection for tinnitus is warranted on a secondary basis.



ORDER

The claim for service connection for bilateral hearing loss is reopened, and service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


